In a proceeding pursuant to Mental Hygiene Law article 81 for the appointment of a guardian of the property of Joseph A., also known as Joseph B.A., the appeal is from a resettled order and judgment (one paper) of the Supreme Court, Queens County (Thomas, J.), dated June 5, 2002, which, inter alia, after a hearing, found that Joseph A., also known as Joseph B.A. is an incapacitated person and appointed a guardian to manage his property.
Ordered that the resettled order and judgment is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed.
The petitioners commenced this proceeding for the appointment of a guardian of the property of the appellant. At the hearing pursuant to Mental Hygiene Law § 81.11, the petitioners failed to prove by clear and convincing evidence that the appellant was unable to provide for the management of his property and did not appreciate the consequences of such inability (see Mental Hygiene Law § 81.02; Matter of Grinker, 77 NY2d 703, 710-712 [1991]; Matter of Maher, 207 AD2d 133, 140-144 [1994]; cf. Matter of Karen P., 254 AD2d 530, 532 [1998]). Accordingly, the petition should have been denied and the proceeding dismissed. Ritter, J.P., Smith, Krausman and Rivera, JJ., concur.